               Case 12-11272-LMI      Doc 283     Filed 04/21/20    Page 1 of 4




                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION
                                www.flsb.uscourts.gov


 In re:                                         Case No. 12-11272-LMI
 Carolyn B Cornelius                            Chapter 11 Case
      Debtor(s).


      DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE, FOR
  CARRINGTON MORTGAGE LOAN TRUST, SERIES 2005-NC3 ASSET BACKED
 PASS-THROUGH CERTIFICATES MOTION TO REOPEN CHAPTER 11 CASE AND
     REQUEST FOR WAIVER OF REOPEN FEE DUE TO DEFAULT IN PLAN

       COMES NOW, DEUTSCHE BANK NATIONAL TRUST COMPANY, AS

TRUSTEE, FOR CARRINGTON MORTGAGE LOAN TRUST, SERIES 2005-NC3

ASSET BACKED PASS-THROUGH CERTIFICATES, its Successors and/or Assigns

(“Secured Creditor”), by and through its undersigned counsel, as and for its Motion to Reopen

Chapter 11 Case and Request for Waiver of Reopen Fee Due to Default in Chapter 11 Plan, and

states as follows:

   1. The Debtor(s) filed a voluntary petition pursuant to Chapter 11 of the Bankruptcy Code on

       January 18, 2012.

   2. Secured Creditor holds a security interest in the Debtor(s)’ real property located at 2585

       NE 183rd St., Miami, FL 33160, by virtue of a Mortgage which is recorded in the Public

       Records of County, Florida in Book 23881, at Page 3611. Said Mortgage secures a Note

       in the amount of $312,000.00. The aforementioned Mortgage gives Secured Creditor a first

       mortgage position on property legally described as:

       LOT 6 IN BLOCK 1 OF OJUS PARK, ACCORDING TO THE PLAT
       THEREOF, AS RECORDED IN PLAT BOOK 14, AT PAGE 47, OF THE
       PUBLIC RECORDS OF MIAMI-DADE COUNTY, FLORIDA.

       Commonly Known as: 2585 NE 183rd St., Miami, FL 33160
          Case 12-11272-LMI        Doc 283     Filed 04/21/20     Page 2 of 4




3. Per the terms of Debtor’s confirmed Chapter 11 Plan of Reorganization (Doc. No. 222)

   and the Agreed Order Granting Debtor’s Motion to Determine Secured Status (Doc. No.

   82), payments to Secured Creditor should be as follows:

       a. $227,720.00 as of the date this action was filed at 5.25% with payments in the

          amount of $2,159.40 for months 1-60 and $1,830.59 for months 61-96; and

       b. Escrow Payments towards Escrow Shortage in amount of $19,728.42;

4. On June 29, 2016, the Court entered an Order Granting Debtor’s Motion to

   Administratively Close Bankruptcy Case Prior to Entry of Order of Discharge, subject to

   reopening for entry of a Chapter 11 Discharge and Final Decree (Doc. No. 270).

5. Per paragraph 6 of the Order Granting Debtor’s Motion to Administratively Close

   Bankruptcy Case Prior to Entry of Order of Discharge (Doc. No. 270), a motion to reopen

   may be filed to enforce the terms of the Plan and Confirmation Order, and “[a]ny Clerk of

   Court fees associated with the filing of the motion to reopen shall be waived.”

6. Payments pursuant to the confirmed Chapter 11 Plan have been in default, and remain in

   default, since August 1, 2019. The total amount of arrearage towards the escrow shortage

   is $7,562.45. The post-petition delinquent payments are from August 1, 2019 through April

   1, 2020 in the amount of $19,434.51.

7. Secured Creditor’s security interest in the subject property is being significantly

   jeopardized by the Debtor(s)’ failure to make regular payments under the subject loan

   documents while Secured Creditor is prohibited from pursuing lawful remedies to protect

   such security interest.
              Case 12-11272-LMI         Doc 283     Filed 04/21/20     Page 3 of 4




   8. Accordingly, Secured Creditor seeks entry of an Order reopening the above case for the

       limited purpose of obtaining a ruling on its Motion for Relief from the Automatic Stay

       (Doc. 281).

   9. Furthermore, Secured Creditor respectfully requests the Court waive the reopen fee for

       purposes of enforcing the terms of the Confirmed Chapter 11 Plan.

       WHEREFORE, Secured Creditor respectfully requests that the Court reopen the Chapter

11 Case to allow Secured Creditor’s Motion for Relief from Stay to be heard, waive the reopening

fee, and for such other further relief as the Court may deem just and proper.


                                                     Respectfully submitted:

                                                     /s/ Alexandra Kalman
                                                     Alexandra Kalman
                                                     Florida Bar No. 109137
                                                     Lender Legal PLLC
                                                     Attorney for Secured Creditor
                                                     2807 Edgewater Drive
                                                     Orlando, FL 32804
                                                     Phone: (407) 730-4644
                                                     Fax: (888) 337-3815
                                                     akalman@lenderlegal.com
              Case 12-11272-LMI          Doc 283   Filed 04/21/20   Page 4 of 4




                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Motion to Reopen
Case and Waive Reopen Fee was either sent electronically or by U.S. mail, first-class postage
pre-paid, to:

Chad T Van Horn, Esq.
330 N Andrews Ave #450
Ft Lauderdale, FL 33301
954-765-3166
Fax : 954-756-7103
Email: Chad@cvhlawgroup.com

Daniel A Velasquez, Esq.
Latham, Luna, Eden & Beaudine, LLP
111 N. Magnolia Ave., Ste 1400
Email: dvelasquez@lathamluna.com

Ariel Rodriguez
Office of the US Trustee
51 SW 1 Ave #1204
Miami, FL 33130
Email: ariel.rodriguez@usdoj.gov

Carolyn B Cornelius
2575 NE 183rd St.
Miami, FL 33160
(US MAIL)

U.S. Trustee, Office of the US Trustee
51 S.W. 1st Ave., Suite 1204
Miami, FL 33130
(US MAIL)

On April 21, 2020                                  Respectfully submitted:
                                                   /s/ Alexandra Kalman
                                                   Alexandra Kalman
                                                   Florida Bar No. 10937
                                                   Lender Legal PLLC
                                                   Attorney for Secured Creditor
                                                   2807 Edgewater Drive
                                                   Orlando, FL 32804
                                                   Phone: (407) 730-4644
                                                   Fax: (888) 337-3815
                                                   akalman@lenderlegal.com
